Citation Nr: 0206178	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-07 081	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative disc disease with 
two level disc herniation.




ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which granted service connection for 
degenerative disc disease with two level disc herniation and 
assigned an initial disability rating of 20 percent for that 
disability.  The veteran appealed the assignment of the 20 
percent initial rating to the Board, alleging that it should 
be higher.

During the course of this appeal, the Veteran's Claims 
Assistance Act of 2000 (VCAA) was enacted in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this law clarified 
the obligations of VA with respect to the duty to assist 
claimants.  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet final as of that date 
because of an appeal filed which abated the finality of the 
decision appealed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, No. 
00-7075, slip op. at 18-20 (Fed.Cir. Apr. 24, 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (noting that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The veteran's service medical records 
are in the claims file.  VA outpatient treatment records, 
dated from 1997 to 2001, were obtained by the RO and are in 
the claims file.  A VA Spine examination was conducted in 
March 2000 and that report is in the claims file.  The 
veteran has been notified of the laws relevant to his appeal 
and of the reasons for the RO's decisions in the March 1998 
statement of the case and the September 1999 and February 
2002 supplemental statements of the case.  There is no 
further evidence to obtain in this case, and no further 
notice to be given to the appellant.  Accordingly, the Board 
concludes that the appellant will not be prejudiced by the 
Board's review of his claim on appeal because all due process 
and duty to assist requirements have been met.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); see Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

Claims referred for RO action:  In his April 1998 VA Form 9 
substantive appeal, the veteran claimed service connection 
for anxiety and depression secondary to his service-connected 
back disorder.  In November 1998, the RO sent the veteran a 
letter requesting that he submit evidence showing that a 
nervous condition is the result of his back condition.  It 
does not appear that the veteran ever responded to this 
letter.  Nevertheless, his claim must still be adjudicated, 
and it does not appear that the RO ever adjudicated it.  
Therefore, this claim is referred to the RO for appropriate 
action.

Likewise, the veteran stated on his substantive appeal that 
he has been unable to work in any type of occupation since 
his discharge due to his back disability.  This appears to be 
an informal claim for a total rating based on individual 
unemployability, and it does not appear from the claims file 
that the RO ever sent the veteran the appropriate application 
form for this claim or adjudicated it.  See Servello v. 
Derwinski, 1 Vet. App. 196, 199-200 (1992).  Therefore, this 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 2, 1998, degenerative disc disease 
with two level disc herniation was manifested by no more than 
a moderate level of disability with recurring attacks of 
characteristic symptoms of disc disease, including tenderness 
to palpation of the paravertebral muscles and painful forward 
flexion (but no muscle spasm), and mild thoracic scoliosis.

2.  On and subsequent to September 2, 1998, degenerative disc 
disease with two level disc herniation was manifested by the 
symptoms noted above and no more than a severe level of 
disability with recurring attacks of characteristic symptoms 
of disc disease, including occasional abnormal mobility or 
gait, marked right-sided listing of the spine or 
thoracolumbar scoliosis, limitation of motion of the back, 
spasms of the paravertebral muscles of moderate intensity, 
positive straight leg raising, and L5 radiculopathy.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease with two level disc herniation 
have not been met; the criteria for a "staged" rating of 40 
percent, but not higher, for degenerative disc disease with 
two level disc herniation, effective September 2, 1998, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001); Fenderson, 12 Vet. App. at 126.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The veteran served on active duty from November 1994 to 
October 1997.  Service medical records show that in November 
1996 the veteran was referred to a physician's assistant with 
the chief complaint of lower back pain of three weeks 
duration.  Specifically, the veteran stated that he had pain 
on the lower left side of the back when walking and doing sit 
ups.  He denied trauma or significant past medical history.  
The veteran was in no acute distress and had a normal gait.  
There was no swelling, discoloration, deformity, or pain to 
palpation.  There was full active range of motion of the 
back.  Straight leg raising and Lasègue's sign were negative.  
He was treated with medication, and the treatment plan 
included massage and stretching.

In May 1997, the veteran was seen for complaints of pain in 
the left lower back.  He stated that he had had low back pain 
for three years.  There was no swelling, discoloration, or 
deformity.  There was decreased range of motion on bending 
forward.  There was no muscle spasm.  Straight leg raising 
and Lasègue's sign were negative.  X-rays reflected sclerotic 
changes at L5-S1 consistent with degenerative joint disease 
changes.  Lucent areas at right side S1 and 2 were unclear, 
possibly a congenital variant.  There was no definite 
evidence of spondylolysis, but the radiologist recommended an 
orthopedic consultation.

The orthopedist noted that the veteran complained of pain 
radiating to the left foot and stated that the symptoms 
increased with bending.  On examination, there was full range 
of motion with increased symptoms in the leg on forward 
flexion.  Straight leg raising was negative.  Hamstrings were 
tight.  Strength and sensory were intact.  The assessment was 
possible derangement.  The veteran was referred for physical 
therapy.

In July 1997, a MRI (magnetic resonance imaging) revealed 
degenerative disc disease with disc bulge herniation at L4/5 
and L5/S1.  An examiner reviewing the MRI findings concluded 
that the veteran would be unable to complete the requirements 
of active duty and recommended review by a Medical Evaluation 
Board (MEB).

The MEB convened in August 1997 and noted that the spine 
examination revealed moderate tenderness in the lumbar spine 
with pain on right and left lateral side bending.  Straight 
leg raising was negative.  Strength was 5/5 throughout the 
lower extremities.  Reflexes were symmetrical.  Range of 
motion of the spine was within normal limits.  The July 1997 
MRI findings were reviewed.  The MEB diagnosis was 
degenerative disc disease and two-level disc herniation.  The 
MEB stated that surgery was not recommended because the 
veteran's complaint was that of 90 percent back pain and 10 
percent leg symptoms which included numbness rather than 
pain, and the MEB noted that the results of discectomy under 
such circumstances were unpredictable.  It was possible that 
the symptom pattern might change to one that might become 
amenable to surgery, but, in either case, the presence of 
two-level disc disease limited the performance of duty.  The 
MEB recommended separation from the service and referred the 
veteran to a Physical Evaluation Board (PEB).

An August 1997 separation examination report reflected 
decreased range of motion on flexion, extension, and lateral 
flexion, bilaterally, and very mild, positive, straight leg 
raising.  The diagnosis was recurrent back pain by history, 
herniated nucleus pulposus (HNP).

The PEB convened in September 1997.  The disability 
description was chronic low back pain with MRI showing disc 
bulging at L4/L5, L5/S1 producing moderate central canal 
stenosis but without evidence of radiculopathy.  The PEB 
found the veteran physically unfit for service and 
recommended separation from service and a disability 
evaluation of 10 percent under Diagnostic Code 5295 for 
lumbosacral strain in the VA Schedule for Rating 
Disabilities.

A November 1997 VA Medical Certificate showed that the 
veteran was seen with complaints of back pain for five days 
and numbness in his left leg.  The lumbosacral area was 
tender on examination and straight leg raising was positive.  
The diagnostic impression was discogenic disease/low back 
pain, rule out radiculopathy.

A December 1997 VA Consultation Report reflected a history of 
low back pain since April 1997.  The veteran stated that the 
pain radiated to the left lower extremity.  He felt relief of 
pain with supine lying, change of position, and 
anti-inflammatory medications.  Inspection of the back and 
legs revealed flattening of the lumbar spine, no atrophy of 
the paravertebral muscles of the lower extremity musculature.  
There was no leg length discrepancy.  There was tenderness to 
palpation at the left L3, L4, L5 paravertebral muscles; there 
were no vertebral defects.  Active range of motion testing 
revealed painful forward flexion and full active range of 
motion of the lower extremities, including hips, knees, and 
ankles.  Strength testing was 5/5 for bilateral hips, ankles, 
and the extensor hallucis longus muscle and 4.5/5 for the 
left extremity.  Sensation was intact to pinprick and light 
touch.  Straight leg raising and Lasègue's sign were 
negative.  Left hamstring shortening was negative.  Fabere's 
test was negative.  The examiner reviewed the July 1997 MRI 
that the veteran had with him.  The examiner's assessment was 
low back pain for more than six months with subjective 
radiation of pain down the left leg.  The examiner noted that 
there was no evidence of atrophy or deep tendon reflex 
changes on the present examination.  The low back pain 
appeared to be mechanical low back pain, and the examiner 
recommended education on the proper body mechanics and 
importance of stretching.  The examiner's plan was a home 
program of exercise and muscle relaxants.

A January 1998 chest VA x-ray reflected a finding of mild 
thoracic scoliosis.

A February 1998 VA Progress Note reflected that the veteran 
stated that he was doing low back stretching and 
strengthening exercises as prescribed but had only minimal 
relief for short period of time.  Objectively, there was mild 
listing of the back toward the left side.  There was no 
atrophy of the back or lower extremities.  The veteran was 
able to walk on his tiptoes and heels.  Manual muscle testing 
of L2 to S2 revealed 5/5 strength.  There was tenderness to 
the left L5-S1 area.  The plan was to have the veteran come 
to the VA to receive physical therapy.  

An April 1998 VA Progress Note showed that the veteran was 
seen with complaints of low back pain with only mild relief 
for two to three hours after physical therapy.  The veteran 
did home stretching also.  No traction had been given.  
Objectively, there was decreased forward flexion of the back.  
Trunk twisting and lateral bending were adequate.  There was 
a slight decrease of knee extension strength (4.5/5).  There 
were no other abnormalities.  The assessment was low back 
pain with no prolonged relief with physical therapy but no 
lumbar traction was given.  The plan was to continue physical 
therapy and stretching and to add lumbar traction.  An April 
1998 VA Consultation Sheet showed that electromyography (EMG) 
was ordered to rule out radiculopathy.

A July 1998 VA Progress Note showed that the veteran was 
feeling some relief with the added traction to his physical 
therapy regimen.  He stated that relief of pain lasted for a 
full day.  Objectively, there was full active range of motion 
of the low back and lower extremities and strength of 5/5 on 
muscle testing..

A September 1998 VA Progress Note reflected that the veteran 
complained of more intense low back pain since his last 
visit.  He stated that he was unable to straighten his back 
fully and felt like he was walking crooked.  He complained of 
numbness to the posterior thigh, calf, plantar foot, and all 
the digits of the foot.  Objectively, there was listing 
towards the right side.  There was no atrophy of the 
paravertebral muscles or the lower extremities.  There was 
tenderness at L4, L5 on the left side.  There was decreased 
range of motion on forward flexion of the back.  There was 
full range of motion of the hips, knees, and ankles.  Manual 
muscle testing revealed L2 to S1 right and left strength of 
5/5.  The assessment was still no evidence of radiculopathy, 
but the veteran had marked right side listing.  The plan 
included a MRI and EMG.

An October 1998 MRI of the thoracic spine was normal. An 
October 1998 MRI of the lumbar spine revealed relative canal 
stenosis at the L4-L5 level with diffuse posterior bulging of 
the disc and findings compatible with an annular tear at the 
L5-S1.  The radiologist stated that the clinical significance 
of an annular tear is not known.

An October 1998 VA Progress Note reflects that the examiner 
reviewed the findings on the October 1998 MRI.  He noted that 
he clinical significance of the abnormality of the lumbar 
spine was uncertain, it did not compress any of the nerve 
roots and it was not causing any significant compression of 
the dural sac.  The veteran continued to complain of low back 
pain and stiffness.  He was skeptical about the possibility 
of an epidural block as an alternative.  Objectively, there 
was still right sided listing of the lower back and no 
atrophies of the lower extremities.  Manual muscle testing 
was 5/5, L2 through S1.  Straight leg raising was positive on 
the left side.

A February 2000 VA Progress Note reflects that the veteran 
had been seen with complaints of low back pain since 1997, 
not related to a specific trauma.  He reported that the pain 
had progressively worsened in frequency and intensity and 
that it interfered with daily activities.  The pain was 
associated with left leg numbness.  On physical examination, 
the veteran was in no distress.  His gait was unassisted and 
with no deviation.  The examiner noted that the veteran's 
back or trunk was deviated to the "left", although the 
examiner noted in parentheses "dextroscoliosis" and 
"dextro" is a combining form denoting relationship to the 
right.  Dorland's Illustrated Medical Dictionary 456 (28th 
ed. 1994).  There was decreased muscle tone of the back and 
tenderness of the mid lumbosacral spine.  Straight leg 
raising was negative for radicular pain.  Muscle strength was 
4/5 for the left extremity.  Sensation was intact.  The 
assessment was chronic low back pain with mechanical back 
problems.

A February 2000 private x-ray of the thoracolumbar spine 
reflected no gross fracture or destructive bony lesions.  The 
alignment was satisfactory and the disc spaces, well 
preserved.  There was dextroscoliosis of the lower thoracic 
and upper lumbar spine with mild compensatory levoscoliosis 
of the upper thoracic spine.  ("Levo" is a combining form 
meaning left or to the left.  Dorland's at 923.)  The 
dextroscoliosis of the lower thoracic and upper lumbar spine 
was centered around the T12-L1 disc spaces and measured 
approximately 15 degrees.

A March 2000 private EMG report showed findings compatible 
with bilateral L5 radiculopathy.

A March 2000 VA Spine examination reflected complaints of 
weakness, stiffness, fatigability, and lack of endurance.  
The veteran complained of chronic diffuse low back pain with 
radiation of pain to the left lower extremity and associated 
with numbness of the left leg and of the left foot including 
all the toes.  The veteran stated that he had two to three 
flare-ups per week which lasted about one to two days and on 
a scale of one to ten he rated the pain ten plus.  He stated 
precipitating factors were sitting, standing, bending, or 
lifting heavy objects, and alleviating factors were 
stretching, supine lying and medications.  The veteran wore a 
lumbar corset.  He reported that it was difficult to tolerate 
types of jobs that required prolonged sitting or standing all 
day long and he had to change his line of work.  He stated 
that he now worked in real estate and had a more flexible 
schedule.

On physical examination, flexion of the back was to 30 
degrees, extension to 5 degrees, lateral bending to the right 
and left, 15 degrees, and rotation to the right and left, 20 
degrees.  There was painful flexion of the back at lateral 
bending to the right.  There were spasms of the paravertebral 
muscles, L1 to S1 bilaterally, more on the left side.  There 
was also tenderness to palpation of the paravertebral 
muscles.  There was listing of the back toward the right.  
Neurologically, there was no gross atrophy of the lower 
extremities.  Manual muscle testing was 5/5 in all muscles, 
L1 to S1 bilaterally.  Deep tendon reflexes of patellar 
tendons were 3+ right and 2+ left.  Achilles tendon was 2+ 
right and 2+ left.  Straight leg raising was positive on the 
left side.  The examiner reviewed the findings of the October 
1998 MRI.  The diagnoses were lumbar myositis; osteoarthritis 
of the lumbar spine; lumbar canal stenosis of L5 with 
diffused posterior bulging of the disc by MRI; L5-S1 annular 
tear by MRI; and bilateral L5 radiculopathy by EMG.

A June 2000 VA Progress Note reflected that it was an initial 
note for physical therapy.  The diagnosis was chronic low 
back pain.  The veteran presented with an antalgic gait and 
lateral tilting posture.  There were spasms in the thoracic 
and lumbar paravertebral muscles of moderate intensity.  
There was thoracolumbar scoliosis and decreased strength in 
the trunk muscles.  There was limitation of motion in the 
trunk in all planes by 30 to 40 percent.  The examiner noted 
that the findings on EMG were compatible with L5 
radiculopathy.  The assessment was low back pain and the goal 
was to increase trunk range of motion and strength.

An August 2000 VA Progress Note reflected that the veteran 
reported temporary relief of back pain with physical therapy.  
The examiner noted compensatory scoliosis.  There was no leg 
length discrepancy; the gait was unassisted.  There was 
tenderness to the mid-lumbosacral spine and bilateral 
hamstring tightness.  There was no neurological deficit.  The 
assessment was pain secondary to discogenic condition and 
mechanical problems.

A November 2000 VA Progress Note reflected that the veteran 
complained of low back pain and reported that he was out of 
medication.  The assessment was low back pain and medication 
was prescribed.  In December, the veteran stated that low 
back pain was present mainly when he was in a prolonged 
static position.  The examiner noted scoliosis.  The gait was 
unassisted.  There was marked hamstring tightness.  The 
veteran could not do active or passive straight leg raising 
to more than 45 degrees.  Muscle strength was 4/5.  The 
assessment was chronic low back pain without neurologic 
deficit.  There was marked mechanical imbalance.

A March 2001 VA Progress Note showed that the examiner 
reviewed a scannogram of the legs and determined that there 
was a 0.1 cm difference in leg length which was not felt to 
be significant.  The examiner planned to order x-rays to 
evaluate whether the scoliosis had increased.  An April 2001 
VA x-ray report reflected thoracolumbar dextroscoliosis with 
18 degrees angulation.  No other abnormalities were seen.  A 
May 2001 VA Progress Note reflected that an examiner reviewed 
the x-ray findings and explained to the veteran that there 
were almost no significant changes in the scoliosis.

Analysis.

In November 1997, the veteran claimed service connection for 
a back condition.  Based on review of the service medical 
records, the RO granted service connection for degenerative 
disc disease with two level disc herniation in November 1997 
and assigned an initial disability rating of 20 percent for 
the disorder.  That same month, the RO received from the 
veteran a notice of disagreement with the initial disability 
rating assigned.  A statement of the case was issued in March 
1998.  In April 1998, the RO received the veteran's VA Form 9 
substantive appeal.  He argued that the highest possible 
rating should be assigned for his back disorder because his 
symptoms were pronounced and persistent and he experienced 
little or no relief from them.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a "distinction between an original rating 
and a claim for an increased rating . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (emphasis in original).  
This distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 
7 Vet. App. at 58.  Instead, the evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection should be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

The service-connected degenerative disc disease with two 
level disc herniation is rated under the criteria in the VA 
Schedule for Rating Disabilities for evaluating 
intervertebral disc syndrome.  That criteria provides a 60 
percent rating for a pronounced degree of disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is provided for a severe degree of disability 
with recurring attacks of the symptoms with intermittent 
relief.  A 20 percent rating, such as the RO assigned in this 
case, is provided for a moderate degree of disability with 
recurring attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

These criteria indicate that intervertebral disc syndrome and 
disorders similar to it are characterized by certain 
neurological symptoms and that attacks of these symptoms 
recur with greater or lesser frequency and that these attacks 
are punctuated by periods of intermittent relief of varying 
duration.  See VAOPGCPREC 36-97 at 2 (Dec. 12, 1997) 
("[Diagnostic Code] 5293, codified at 38 C.F.R. § 4.71a, 
describes disability due to [Intervertebral Disc Syndrome] in 
terms of 'symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc.'")  Intermittent means "starting and 
stopping at intervals".  WEBSTER'S II NEW COLLEGE DICTIONARY 579 
(1995).  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of 
relief for "how long" measured over "how long" a period of 
time in order to constitute a 60 percent rating, a 40 percent 
rating, a 20 percent rating, etc., is not specified in the 
rating schedule.  Therefore, assigning a rating requires 
consideration of factors "inherent" in the rating criteria 
which are not quantified and which call for the exercise of 
judgment on the part of the adjudicator reviewing the 
relevant evidence.  Contra Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (holding that considering factors "wholly 
outside" the rating criteria constitutes legal error).

The Board notes that the PEB in service recommended in 
September 1997 that a rating of 10 percent be assigned under 
Diagnostic Code 5295 for lumbosacral strain in the VA 
Schedule for Rating Disabilities.  As will be discussed 
further below, this may have been because the evidence in 
service did not reflect the neurologic symptoms generally 
associated with disc disease, such as sciatic neuropathy or 
other neurologic findings.  Moreover, disc disease may 
involve limitation of motion and other symptoms generally 
associated with lumbosacral strain.  See VAOPGCPREC 36-97 at 
para. 3.  Accordingly, the Board will also consider whether 
an initial rating or a "staged" rating is warranted for 
degenerative disc disease in this case under the criteria for 
evaluating the degree of disability associated with 
lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Although the same symptoms for a particular condition may not 
be evaluated under more than one diagnostic code, a 
disability may be rated under the diagnostic code which 
produces the higher rating if that diagnostic code better 
reflects the extent of the veteran's disability.  Id. at 
paras. 5-6; 38 C.F.R. §§ 4.7, 4.14; Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

The criteria for evaluating lumbosacral strain provide a 20 
percent rating, as is assigned in this case, for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  The 
highest or 40 percent rating may be assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

As noted above, in reviewing the appropriateness of the 
initial or original rating assigned in a case, the Board 
should consider the evidence contemporaneous with the claim 
and with the initial rating decision granting service 
connection because that evidence is most probative of the 
degree of disability existing at that time.  Fenderson, 12 
Vet. App. at 126.  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

As the Board also noted above, the evidence in service did 
not reflect, for the most part, the neurologic symptoms 
generally associated with disc disease.  For example, 
straight leg raising and Lasègue's sign were consistently 
negative in service, except for a very mild positive straight 
leg raising test on the August 1997 separation examination.  
Lasègue's sign, when positive, is a sign of sciatica, and 
limitation of straight leg raising may be a symptom of disc 
disease or intervertebral disc syndrome.  Dorland's 
Illustrated Medical Dictionary 1524 (28th ed. 1994); 
VAOPGCPREC 36-97, Note 2 (Intervertebral disc syndrome is a 
group of signs and symptoms due to nerve root irritation that 
commonly includes back pain and sciatica (pain along the 
course of the sciatic nerve) in the case of lumbar disc 
disease and may also include scoliosis, paravertebral muscle 
spasm, limitation of motion of the spine, tenderness over the 
spine, limitation of straight leg raising, and neurologic 
findings corresponding to the level of the disc).  In 
addition, there was no muscle spasm, and sensory findings 
were intact.  Other than the MRI showing the disc herniation, 
the only symptoms generally associated with disc disease were 
the veteran's subjective complaints of radiating pain to the 
left leg and a finding on one occasion in May 1997 of 
hamstring tightness.  VAOPGCPREC 36-97 at para. 3 (noting 
that clinical features of sciatic neuropathy include 
hamstring weakness).

However, the veteran did have decreased range of motion of 
the spine, particularly on forward bending, as noted in May 
and August 1997, a symptom associated with both 
intervertebral disc syndrome and lumbosacral strain but 
particularly noted in VA's criteria for rating lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295; VAOPGCPREC 
36-97 at para. 3 (disc disease may involve limitation of 
motion).  Thus, the service medical records reflected MRI 
findings of disc bulging but without evidence of 
radiculopathy, as noted by the PEB in September 1997.  
Accordingly, the PEB recommended a rating of 10 percent for 
lumbosacral strain.  This rating is provided for 
"characteristic pain on motion", which was a symptom, along 
with limitation of motion, shown to be present by the service 
medical records.

Based on review of the service medical records, the RO 
assigned a higher initial rating for degenerative disc 
disease with two level disc herniation than recommended by 
the PEB and did so under the criteria more closely analogous 
to the diagnosis of disc disease.  38 C.F.R. § 4.20; see 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Board 
should provide an explanation for a diagnostic code used for 
a disorder that must be rated analogously to another 
disorder).  The 20 percent initial rating assigned 
contemplated a moderate degree of disability resulting from 
recurring attacks of the neurologic symptoms associated with 
intervertebral disc syndrome.  Under the criteria for 
lumbosacral strain, a 20 percent rating contemplates muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.

The findings on the VA medical records contemporaneous with 
the November 1997 rating decision in which the RO assigned 
the initial 20 percent rating reflect gradually increasing 
neurologic symptoms associated with disc disease.  For 
example, the November 1997 VA Medical Certificate reflected 
that straight leg raising was positive and showed tenderness 
of the lumbosacral area, both of which may be symptoms of 
disc disease.  VAOPGCPREC 36-97, Note 2.  Although the next 
month, the VA Consultation report reflected negative findings 
on many of the tests for neurologic symptoms -- straight leg 
raising, Lasègue's sign, left hamstring shortening, sensation 
to pinprick and light touch were all negative -- there was 
tenderness to the paravertebral muscles, continuing pain on 
forward flexion, and continuing subjective complaints of 
radiation of pain down the left leg, all of which are 
indicative of disc disease.  VAOPGCPREC 36-97, Note 2.  
Moreover, for the first time, a slight decrease in strength 
testing of 4.5/5 was noted for the left lower extremity in 
December 1997.

In January 1998, a chest x-ray reflected mild thoracic 
scoliosis.  Although VA rating criteria provides for 
"listing of the whole spine to the opposite side" as a 
symptom of severe lumbosacral strain, scoliosis may also be a 
symptom of disc disease.  38 C.F.R. § 4.71a, Diagnostic Code 
5295; VAOPGCPREC 36-97, Note 2.  The February 1998 VA 
Progress Note reflects that the examiner noted "mild 
listing" of the back to the left side.

The Board concludes that this evidence, which is the most 
contemporaneous with the assignment of the 20 percent initial 
rating in November 1997, does not reflect findings which more 
nearly approximate the criteria for the next higher or 40 
percent rating under the criteria for evaluating either disc 
disease or lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295.  This is so because objective findings 
regarding symptoms associated with the disc disease were 
still, for the most part, negative and did not represent a 
severe level of disability as required for the 40 percent 
rating.  In addition to such tests as straight leg raising, 
Lasègue's sign, and sensory testing being negative, the 
veteran was able to walk on his tiptoes and heels in February 
1998, there was no muscle spasm shown -- even on forward 
bending -- , and strength of the low back, hips, ankles, 
knees was still good, ranging between full strength at 5/5 
and a slight decrease in the left lower extremity at 4.5/5.  
Moreover, while listing of the spine had been detected, both 
by x-ray and clinically on examination, in both instances the 
listing was described as "mild".  Accordingly, for these 
reasons, the Board concludes that the assignment of the 20 
percent initial rating in this case was not in error.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295.

However, review of the rest of the evidence reflects that a 
"staged" rating of 40 percent may be assigned, effective 
September 2, 1998, the date of a Progress Note which first 
showed symptoms which more nearly approximate the criteria 
for a severe degree of disability under Diagnostic Code 5295 
for lumbosacral strain.  38 C.F.R. § 4.7.  Moreover, later 
evidence shows a consistently severe level of disability 
resulting from the disc disease that more nearly approximates 
the criteria for the 40 percent rating under Diagnostic Code 
5293 for intervertebral disc syndrome.

Concerning this, the Board notes that on the September 2, 
1998, VA Progress Note, the examiner noted that the veteran 
was walking crooked, an indication of abnormal mobility, a 
requirement for the 40 percent rating under Diagnostic Code 
5295 where only some of the other criteria listed are shown 
to be present.  Moreover, the examiner described the listing 
of the spine as "marked" right-sided listing, a finding 
more compatible with the criterion in Diagnostic Code 5295 of 
"listing of the whole spine to the opposite side" than the 
prior findings of "mild" listing.  The March 2000 VA 
examiner's diagnoses include osteoarthritis of the lumbar 
spine and lumbar canal stenosis, findings consistent with the 
criteria for the 40 percent rating under Diagnostic Code 
5295, which include osteoarthritic changes and narrowing of 
joint space.  The Board concludes that these findings more 
nearly approximate the criteria for a severe level of 
disability under Diagnostic Code 5295, and a "staged" 
rating of 40 percent may be assigned based on facts found 
effective September 2, 1998, the date of the Progress Note.  
Fenderson, 12 Vet. App. at 126.

With regard to the findings of listing of the spine or 
scoliosis, the Board observes that some early findings appear 
to differ as to whether the listing of the spine is to the 
right or to the left and whether it is of the lumbar or the 
thoracic spine.  For example, the January 1998 chest x-ray 
noted "mild thoracic scoliosis", while the October 1998 MRI 
of the thoracic spine was normal.  Similarly, the February 
1998 examiner noted mild listing toward the left side, while 
the September 1998 examiner noted marked right-side listing.  
The February 2000 examiner appeared to find listing to both 
the right and the left, not only noting that the veteran's 
back or trunk deviated to the left, but also noting 
parenthetically a finding of "dextro" or right-sided 
scoliosis.  The seeming contradictions were reconciled by the 
February 2000 private x-ray report which clarified that there 
was dextroscoliosis of the lower thoracic and upper lumbar 
spine with mild compensatory "levo" or left-sided scoliosis 
of the upper thoracic spine.

Concerning this, the Board observes that with scoliosis, 
i.e., curvature of the spine, there may be one curve or 
primary or secondary compensatory curves.  Stedman's Medical 
Dictionary 1584 (26th ed. 1995).  Moreover, although the VA 
rating schedule includes "listing of the whole spine to the 
opposite side" as a criterion for lumbosacral strain, 
scoliosis may also be a symptom of disc disease, and sciatic 
scoliosis is a list of the lumbar part of the spine away from 
the affected side in sciatica.  Dorland's at 1497.  Because 
the veteran has always complained of radicular pain into the 
left lower extremity, the clinical findings by examiners as 
well as the findings on the February 2000 private x-ray 
report of right-sided or dextroscoliosis of the lumbar spine 
appear to indicate that the scoliosis is due to the 
service-connected degenerative disc disease because the spine 
lists away from the affected side.  In any event, the Board 
concludes that the finding of a marked right-sided listing by 
the September 1998 examiner and many subsequent examiners 
meets the requirements for a severe level of disability under 
either Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Codes 
5293, 5295.

In so concluding, the Board notes, for the following reasons, 
that the evidence subsequent to the September 2, 1998, 
Progress Note continues to reflect a severe level of 
disability resulting from the disc disease under either 
Diagnostic Codes 5293 or 5295 but does not reflect a level of 
disability which more nearly approximates the criteria for a 
pronounced degree of disability under Diagnostic Code 5293.  
In this regard, the subsequent medical evidence reflects the 
characteristic symptoms of disc disease in addition to 
scoliosis, including tenderness of the lumbar spine and the 
paravertebral muscles (February 2000, March 2000, August 
2000), spasms of the paravertebral muscles (March 2000, June 
2000), hamstring tightness (August 2000, December 2000); 
positive straight leg raising (March 2000, December 2000), 
and limitation of motion (March 2000, June 2000, December 
2000).  Moreover, the March 2000 EMG report showed findings 
compatible with L5 radiculopathy.

However, despite the veteran's contention of experiencing 
little intermittent relief between frequent recurring attacks 
of symptomatology -- reporting, for example, in March 2000 
that he had two or three flare-ups per week which lasted 
about one to two days -- there simply is not evidence in the 
record of such a high frequency of attacks of a pronounced 
degree of disability.  Such a high frequency of pronounced 
disability of the back and lower extremities would result in 
a great degree of functional loss, and a little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40.  
Evidence of such frequent and pronounced disuse of the 
muscles of the back and/or legs simply is not present in this 
case.

For example, examiners have consistently ruled out atrophy of 
the low back and lower extremities (December 1997, February 
1998, September 1998, March 2000).  Moreover, the evidence 
does not show motor or neurologic deficits indicative of a 
pronounced level of disability with recurring attacks with 
little intermittent relief, such as lower leg weakness, flail 
foot, loss of ability to flex and extend the foot at the 
ankle, loss of flexion and extension of the toes, and loss of 
inversion and eversion of the foot.  VAOPGCPREC 36-97 at 
para. 2.  Rather, muscle and extension strength of the back 
and lower extremities, including the knees and ankles, has 
consistently been good, 4/5 to 5/5 (December 1997, April 
1998, September 1998, October 1998, February 2000, March 
2000, December 2000).  See Medical Abbreviations:  10,000 
Conveniences at the Expense of Communications and Safety 280 
(8th ed. 1997) (Muscle strength of 4 = Active movement 
against gravity and some resistance; 5 = Active movement 
against full resistance without evidence fatigue.  This is 
normal muscle strength.).  There were no changes in deep 
tendon reflexes in December 1997 and they were normal (2+) 
for the most part in the patellar and Achilles tendons in 
March 2000.  Id. (Reflexes are graded on a scale of 0 to 4 
with 3+ being brisker than average, possibly but not 
necessarily indicative of disease, and 2+ being average or 
normal.).  Examiners have specifically ruled out neurologic 
deficit (August 2000, December 2000).  Therefore, the Board 
concludes that the criteria for a 60 percent rating for a 
pronounced degree of disability resulting from the 
service-connected degenerative disc disease with two level 
disc herniation have not been met in this case.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Accordingly, for the reasons noted above, the Board concludes 
that the criteria for an initial rating in excess of 20 
percent for degenerative disc disease with two level disc 
herniation have not been met; but the criteria for a 
"staged" rating of 40 percent, but not higher, effective 
September 2, 1998, have been met.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293; Fenderson, 12 Vet. App. at 126.


ORDER

A rating in excess of 20 percent for degenerative disc 
disease with two level disc herniation prior to September 2, 
1998, is denied.

A rating of 40 percent, but not higher, for degenerative disc 
disease with two level disc herniation effective September 2, 
1998, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

